An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-44
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 17 June 2014


IN THE MATTER OF:

       D.M.H.                                 Caldwell County
                                              No. 11 JA 91


       Appeal by respondent from order entered 8 October 2013 by

Judge Robert M. Brady in District Court, Caldwell County.                      Heard

in the Court of Appeals 29 May 2014.


       No brief filed on behalf of petitioner-appellee Caldwell
       County Department of Social Services.

       Appellate Defender Staples Hughes by Assistant Appellate
       Defender Annick Lenoir-Peek for respondent-appellant.

       No brief filed on behalf of guardian ad litem.


       STROUD, Judge.


       Respondent appeals from the trial court’s order terminating

her parental rights to her child Dana.1             We affirm.

       On 11 June 2013, after Dana had been adjudicated neglected

and    dependent    and    in   DSS    custody    for    some    time   with    the

permanent plan for her being adoption, DSS filed a motion to


1
    We use a pseudonym to protect the juvenile’s identity.
                                        -2-


terminate respondent’s parental rights alleging neglect, failure

to make reasonable progress, failure to pay for the cost of care

of Dana, and abandonment.            On 8 October 2013, the trial court

terminated     respondent’s       parental       rights    based     upon    all   four

grounds.      Respondent appealed.

       Respondent’s appellate counsel has filed a no-merit brief

in   which    she   states   she    “has    conducted       a     conscientious     and

thorough review of the record on appeal and all material in the

underlying     case     files”    and   she      concludes        that    this   appeal

presents “no issue of merit on which to base an argument for

relief or that would alter the result.”                      See N.C.R. App. P.

3.1(d).         Included     in    respondent’s           brief     was     a    letter

respondent’s counsel wrote to respondent in accordance with Rule

3.1(d), advising respondent of counsel’s inability to find error

and of respondent’s right to file her own arguments directly

with   this    Court.      Respondent      has    not     filed    her    own    written

arguments.      After carefully reviewing the transcript and record,

we also are unable to find any possible prejudicial error in the

trial court’s order.         Accordingly, we affirm the trial court’s

order terminating respondent’s parental rights to Dana.

       AFFIRMED.

       Judges CALABRIA and DAVIS concur.
                         -3-


Report per Rule 30(e).